Exhibit 10.7

 
SUBSIDIARY GUARANTY
 
THIS SUBSIDIARY GUARANTY (this “Subsidiary Guaranty”), effective as of June 2,
2008, among Pediatric Prosthetics, Inc., an Idaho corporation (the “Company”),
Pediatric Prosthetics, Inc., a Texas corporation (individually a “Subsidiary
Guarantor”), for the benefit of the secured parties signatory hereto and their
respective endorsees, transferees and assigns (individually a “Secured Party”
and collectively, (the “Secured Parties”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to a Securities Purchase Agreement, dated the date hereof,
between Company and the Secured Parties (the “Purchase Agreement”), the Company
has agreed to issue to the Secured Parties and the Secured Parties have agreed
to purchase from Company certain of the Company’s 6% Callable Secured
Convertible Notes, due three years from the date of issue (the “Notes”), which
are convertible into shares of Company’s Common Stock, par value $.001 per share
(the “Common Stock”).  In connection therewith, Company shall issue the Secured
Parties certain Common Stock purchase warrants (the “Warrants”); and
 
WHEREAS, the Company and the Subsidiary Guarantors have been, and are now,
engaged as a national provider of specialized pediatric prosthetics for both
upper and lower limbs; and
 
WHEREAS, in the past, as now, the Company has provided financing for the
Subsidiary Guarantor, and the Subsidiary Guarantor has relied upon the Company
to provide such financing.  In addition, it is anticipated that, if the
Subsidiary Guarantor executes and delivers this Subsidiary Guaranty, the Company
will continue to provide such financing to the Subsidiary Guarantor, and that
the proceeds of the Purchase Agreement and Notes will be used, in part, for the
general working capital purposes of the Subsidiary Guarantor; and
 
WHEREAS, the Subsidiary Guarantor constitutes all of the subsidiaries of the
Company and it is in the best interest of the Subsidiary Guarantor as subsidiary
of the Company and the indirect beneficiaries of the Purchase Agreement and
Notes, that the Secured Parties enter into the Purchase Agreement and purchase
the Notes from the Company; and
 
WHEREAS, as a material inducement to the Secured Parties to enter into the
Purchase Agreement and Notes, the Secured Parties have required and the
Subsidiary Guarantor has agreed to unconditionally guarantee the timely and full
satisfaction of all obligations of the Company, whether matured or unmatured,
now or hereafter existing or created and becoming due and payable (the
“Obligations”) to the Secured Parties, their successors, endorsees, transferees
or assigns under the Transaction Documents (as defined in the Purchase
Agreement); and
 
WHEREAS, in light of the foregoing, the Subsidiary Guarantor expects to derive
substantial benefit from the Purchase Agreement and sale of the Notes and the
transactions contemplated thereby and, in furtherance thereof, has agreed to
execute and deliver this Subsidiary Guaranty.
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
covenants contained herein, the parties hereby agree as follows:
 
1.      Guaranty.  The Subsidiary Guarantor, jointly and severally, hereby
absolutely, unconditionally and irrevocably guarantee to the Secured Parties,
their successors, endorsees, transferees and assigns the due and punctual
performance and payment of the Obligations owing to the Secured Parties, their
successors, endorsees, transferees or assigns when due, all at the time and
place and in the amount and manner prescribed in, and otherwise in accordance
with, the Transaction Documents, regardless of any defense or set-off
counterclaim which the Company or any other person may have or assert, and
regardless of whether or not the Secured Parties or anyone on behalf of the
Secured Parties shall have instituted any suit, action or proceeding or
exhausted its remedies or taken any steps to enforce any rights against the
Company or any other person to compel any such performance or observance or to
collect all or part of any such amount, either pursuant to the provisions of the
Transaction Documents or at law or in equity, and regardless of any other
condition or contingency.
 
2.      Waiver of Demand.  The Subsidiary Guarantor hereby unconditionally:  (i)
waive any requirement that the Secured Parties, in the event of a breach in any
material respect by the Company of any of its representations or warranties in
the Transaction Documents, first make demand upon, or seek to enforce remedies
against, the Company or any other person before demanding payment of enforcement
hereunder; (ii) covenant that this Subsidiary Guaranty will not be discharged
except by complete performance of all the Obligations; (iii) agree that this
Subsidiary Guaranty shall remain in full force and effect without regard to, and
shall not be affected or impaired, without limitation, by, any invalidity,
irregularity or unenforceability in whole or in part of the Transaction
Documents or any limitation on the liability of the Company thereunder, or any
limitation on the method or terms of payment thereunder which may now or
hereafter be caused or imposed in any manner whatsoever; and (iv) waive
diligence, presentment and protest with respect to, and notice of default in the
performance or payment of any Obligation by the Company under or in connection
with the Transaction Documents.
 
3.      Absolute Obligation.  The Subsidiary Guarantor acknowledges and agrees
that (i) no Secured Party has made any representation or warranty to such
Subsidiary Guarantor with respect to the Company, any of its subsidiaries, any
Transaction Documents or any agreement, instrument or document executed or
delivered in connection therewith, or any other matter whatsoever, and (ii) such
Subsidiary Guarantor shall be liable hereunder, and such liability shall not be
affected or impaired, irrespective of (A) the validity or enforceability of any
Transaction Documents, or any agreement, instrument or document executed or
delivered in connection therewith, or the collectability of any of the
Obligations, (B) the preference or priority ranking with respect to any of the
Obligations, (C) the existence, validity, enforceability or perfection of any
security interest or collateral security under any Transaction Documents, or the
release, exchange, substitution or loss or impairment of any such security
interest or collateral security, (D) any failure, delay, neglect or omission by
any Secured Party to realize upon or protect any direct or indirect collateral
security, indebtedness, liability or obligation, any Transaction Documents, or
any agreement, instrument or
 
 
 
 
 
-2-

--------------------------------------------------------------------------------


 
 
 
 
document executed or delivered in connection therewith, or any of the
Obligations, (E) the existence or exercise of any right of set-off by any
Secured Party, (F) the existence, validity or enforceability of any other
guaranty with respect to any of the Obligations, the liability of any other
person in respect of any of the Obligations, or the release of any such person
or any other guarantor of any of the Obligations, (G) any act or omission of any
Secured Party in connection with the administration of any Transaction Documents
or any of the Obligations, (H) the bankruptcy, insolvency, reorganization or
receivership of, or any other proceeding for the relief of debtors commenced by
or against, any person, (I) the disaffirmance or rejection, or the purported
disaffirmance or purported rejection, of any of the Obligations, any Transaction
Documents, or any agreement, instrument or document executed or delivered in
connection therewith, in any bankruptcy, insolvency, reorganization or
receivership, or any other proceeding for the relief of debtor, relating to any
person, (J) any law, regulation or decree now or hereafter in effect which might
in any manner affect any of the terms or provisions of any Transaction
Documents, or any agreement, instrument or document executed or delivered in
connection therewith or any of the Obligations, or which might cause or permit
to be invoked any alteration in the time, amount, manner or payment or
performance of any of the Company's obligations and liabilities (including the
Obligations), (K) the merger or consolidation of the Company into or with any
person, (L) the sale by the Company of all or any part of its assets, (M) the
fact that at any time and from time to time none of the Obligations may be
outstanding or owing to any Secured Party, (N) any amendment or modification of,
or supplement to, any Transaction Documents, or (O) any other reason or
circumstance which might otherwise constitute a defense available to or a
discharge of the Company in respect of its obligations or liabilities (including
the Obligations) or of such Subsidiary Guarantor in respect of any of the
Obligations (other than by the performance in full thereof).
 
4.      Release.  The obligations, covenants, agreements and duties of the
Subsidiary Guarantor hereunder shall not be released, affected or impaired by
any assignment or transfer, in whole or in part, of the Transaction Documents or
any Obligation, although made without notice to or the consent of the Subsidiary
Guarantor, or any waiver by the Secured Parties, or by any other person, of the
performance or observance by the Company or the Subsidiary Guarantor of any of
the agreements, covenants, terms or conditions contained in the Transaction
Documents, or any indulgence in or the extension of the time or renewal thereof,
or the modification or amendment (whether material or otherwise), or the
voluntary or involuntary liquidation, sale or other disposition of all or any
portion of the stock or assets of the Company or the Subsidiary Guarantor, or
any receivership, insolvency, bankruptcy, reorganization, or other similar
proceedings, affecting the Company or the Subsidiary Guarantor or any assets of
the Company or the Subsidiary Guarantor, or the release of any proper from any
security for any Obligation, or the impairment of any such property or security,
or the release or discharge of the Company or the Subsidiary Guarantor from the
performance or observance of any agreement, covenant, term or condition
contained in or arising out of the Transaction Documents by operation of law, or
the merger or consolidation of the Company, or any other cause, whether similar
or dissimilar to the foregoing.
 
 
 
 
 
 
-3-

--------------------------------------------------------------------------------


 
 
 
 
 
 
5.      Subrogation.
 
(a)           Unless and until complete performance of all the Obligations, the
Subsidiary Guarantor shall not be entitled to exercise any right of subrogation
to any of the rights of the Secured Parties against the Company or any
collateral security or guaranty held by the Secured Parties for the payment or
performance of the Obligations, nor shall the Subsidiary Guarantor seek any
reimbursement from the Company in respect of payments made by the Subsidiary
Guarantor hereunder.
 
(b)           In the extent that the Subsidiary Guarantor shall become obligated
to perform or pay any sums hereunder, or in the event that for any reason the
Company is now or shall hereafter become indebted to the Subsidiary Guarantor,
the amount of such sum shall at all times be subordinate as to lien, time of
payment and in all other respects, to the amounts owing to the Secured Parties
under the Transaction Documents and the Subsidiary Guarantor shall not enforce
or receive payment thereof until all Obligations due to the Secured Parties
under the Transaction have been performed or paid.  Nothing herein contained is
intended or shall be construed to give to the Subsidiary Guarantor any right of
subrogation in or under the Transaction Documents, or any right to participate
in any way therein, or in any right, title or interest in the assets of the
Secured Parties.
 
6.      Application of Proceeds; Release.  The proceeds of any sale or
enforcement of or against all or any part of the cash or collateral at the time
held by the Secured Parties hereunder, shall be applied by the Secured Parties
first to the payment of the reasonable costs of any such sale or enforcement,
then to the payment of the principal amount or stated valued (as applicable) of,
and interest or dividends (as applicable) and any other payments due in respect
of, the Obligations.  The remainder, if any, shall be paid to the Subsidiary
Guarantor.  As used in this Subsidiary Guaranty, “proceeds” shall mean cash,
securities and other property realized in respect of.
 
7.      Representations and Warranties.
 
(a)           The Subsidiary Guarantor hereby represents and warrants to the
Secured Parties that:
 
(i)           this Subsidiary Guaranty constitutes a legal, valid and binding
obligation of the Subsidiary Guarantor, enforceable in accordance with its
terms.
 
(ii)          the execution, delivery and performance of this Subsidiary
Guaranty and other instruments contemplated herein will not violate any
provision of any order or decree of any court or governmental instrumentality or
of any mortgage, indenture, contract or other agreement to which the Subsidiary
Guarantor is a party or by which the Subsidiary Guarantor may be bound, and will
not result in the creation or imposition of any lien, charge or encumbrance on,
or security interest in, any of the Subsidiary Guarantor’s properties pursuant
to the provisions of such mortgage, indenture, contract or other agreement.
 
 
 
 
 
-4-

--------------------------------------------------------------------------------


 
 
 
 
 
(iii)         all representations and warranties relating to it contained in the
Purchase Agreement are true and correct.
 
(b)           The Company represents and warrants to the Secured Parties that it
has no knowledge that any of the representations or warranties of the Subsidiary
Guarantor herein are incorrect or false in any material respect.
 
8.      No Waiver; No Election of Remedies.  No failure on the part of the
Secured Parties to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise by the Secured Parties of any right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy.  The remedies herein provided are cumulative and are not exclusive of
any remedies provided by law.  In addition, the exercise of any right or remedy
of the Secured Parties at law or equity or under this Subsidiary Guaranty or any
of the documents shall not be deemed to be an election of Pledgee’s rights or
remedies under such documents or at law or equity.
 
9.      Termination.  This Subsidiary Guaranty shall terminate on the date on
which all Obligations have been performed, satisfied, paid or discharged in
full.
 
10.    Further Assurances.  The parties hereto agree that, from time to time
upon the written request of any party hereto, they will execute and deliver such
further documents and do such other acts and things as such party may reasonably
request in order fully to effect the purposes of this Subsidiary Guaranty.
 
11.    Miscellaneous.
 
(a)           Payment of Fees.  The Subsidiary Guarantor and the Company jointly
and severally agree to pay all costs including all reasonable attorneys’ fees
and disbursements incurred by the Secured Parties in enforcing this Subsidiary
Guaranty in accordance with its terms.
 
(b)           Modification.  This Subsidiary Guaranty contains the entire
understanding between the parties with respect to the subject matter hereof and
specifically incorporates all prior oral and written agreements relating to the
subject matter hereof.  No portion or provision of this Subsidiary Guaranty may
be changed, modified, amended, waived, supplemented, discharged, canceled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged.
 
(c)           Notice.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section prior to 6:30 p.m. (New York City
time) on a Business Day (as defined in the Purchase Agreement), (ii) the
Business Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Subsidiary Guaranty later than 6:30 p.m. (New York City time) on any date and
earlier than 11:59 p.m. (New York City time) on such date, (iii) the Business
Day following the date of mailing, if sent by nationally recognized overnight
courier services, or (iv) upon actual receipt by the party to whom such notice
is required to be given.  The address for such notices and communications shall
be as follows:
 
 
 
 
 
-5-

--------------------------------------------------------------------------------


 
 
 
 
 
If to the Company:
Pediatric Prosthetics, Inc.

 
12926 Willow Chase Drive

 
Houston, TX 77070

 
Attention:  Chief Executive Officer

 
Telephone:  (281) 897-1108

 
Facsimile:   (281) 897-8462

 
With copies to:
David M. Loev, Esq.

6300 West Loop South, Suite 280
Bellaire, TX 77401
Attention:   David M. Loev, Esq.
Telephone:  (713) 524-4110
Facsimile:   (713) 524-4122
 


 
If to the Subsidiary Guarantors:                        Pediatric Prosthetics,
Inc.
12926 Willow Chase Drive
Houston, TX 77070
Attention:  Chief Executive Officer
Telephone:  (281) 897-1108
Facsimile:   (281) 897-8462
 
If to the Secured Parties:
New Millennium Capital Partners II, LLC

 
1044 Northern Boulevard

 
Suite 302

 
Roslyn, New York 11576

 
Attention:  Corey Ribotsky

 
Facsimile:  516-739-7115

 
With copies to:                                                     Ballard
Spahr Andrews & Ingersoll, LLP
1735 Market Street, 51st Floor
Philadelphia, Pennsylvania  19103
Attention:  Gerald J. Guarcini, Esquire
Facsimile:  215-864-8999
 
(d)           Invalidity.  If any part of this Subsidiary Guaranty is contrary
to, prohibited by, or deemed invalid under applicable laws or regulations, such
provision shall be inapplicable and deemed omitted to the extent so contrary,
prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given effect so far as possible.
 
(e)           Benefit of Agreement.  This Subsidiary Guaranty shall be binding
upon and inure to the parties hereto and their respective successors and
assigns.
 
 
 
 
 
-6-

--------------------------------------------------------------------------------


 
 
 
 
 
(f)           Mutual Agreement.  This Subsidiary Guaranty embodies the arm’s
length negotiation and mutual agreement between the parties hereto and shall not
be construed against either party as having been drafted by it.
 
(g)           New York Law to Govern.  This Subsidiary Guaranty shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York without regard to the principals of conflicts of law
thereof.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and Federal courts sitting in the city of New York, borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court or that such suit, action or proceeding is improper.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address in effect for notices to it under this agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof.  Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
-7-

--------------------------------------------------------------------------------


 
 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Guaranty and Pledge
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.


COMPANY


PEDIATRIC PROSTHETICS, INC.
 
/s/ Linda Putback-Bean
 
Linda Putback-Bean
Chief Executive Officer
 


SUBSIDIARY GUARANTORS:




PEDIATRIC PROSTHETICS, INC.
 
/s/ Linda Putback-Bean
 
Linda Putback-Bean
Chief Executive Officer
 


 
 
 
 
 
-8-

--------------------------------------------------------------------------------


 
 
 

 




 
SECURED PARTIES:





 
NEW MILLENNIUM CAPITAL PARTNERS II, LLC

 
By:  First Street Manager II, LLC

 
                         By:  /s/ Corey S. Ribotsky
                 Corey S. Ribotsky
                 Manager
 
 
 
 
 

 
-9-

--------------------------------------------------------------------------------

